DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) Applicant recites “first and second rollers” in claim 6.  The recited limitations lack proper antecedent basis since “a first and second roller” was never previously recited.  In claim 1, applicant recites that each of the first and second rails comprises a plurality of rollers, however, the rollers applicant is intending to refer to is unclear. Specifically, it is unclear whether applicant is intending to refer to a first and second roller of the first rail, a first and second roller of the second rail, or a combination of rollers from the first and second rails. 
     B) 	Applicant recites “scissor-like manner” in claim 7. The structure corresponding to “scissor-like” is unclear and indefinite. 


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-3, 5-9, 11-12 and 19 is/are rejected, as best understood in view of the above 112 rejection, under 35 U.S.C. 103 as being unpatentable over Leon (US 4,978,272) in view of Eidsmore (US 2021/0053780). 

6.	Regarding to Claim 1, Leon discloses an accessory (rear platform 18, as can be seen from Figure 1 in Leon) capable of being used with a pickup truck [as can be seen from Figure 1 in Leon], the accessory comprising: a first rail (rail supporting 36, as can be seen from Figure 2 in Leon as well as displayed below as FR in Figure 1 which is an annotated version of Figure 2 in Leon displaying elements for clarity) and a second rail (rail supporting 34, as can be seen from Figure 2 in Leon as well as displayed below as SR in Figure 1 which is an annotated version of Figure 2 in Leon displaying elements for clarity) having an equal length [as can be seen from Figure 2 in Leon and Figure 1 below], wherein each of the first and second rails (FR, SR) are comprised of a plurality of rollers (a first and second elongated roller 36; a first and second elongated roller 34, as can be seen from Figure 2 in Leon and Figure 1 below) disposed along a top surface of each of the first and second rails (FR, SR) [as can be seen from Figure 2 in Leon as well as Figure 1 below]; a pair of legs (pair of scissors 20, as can be seen from Figure 1 in Leon)  attached to each of the first and second rails (FR, SR, as can be seen from Figure 1 in Leon); a set of cross pieces (C, as can be seen from Figure 1 in Leon and Figure 2 below which is an annotated version of Figure 1 in Leon displaying elements for clarity) connecting each of the pair of legs to one another [Figure 2 below]; a first supporting leg (FSL, as can be seen from Figure 2 below); and a second supporting leg (SSL, as can be seen from Figure 2 below), wherein the first supporting leg (FSL) extends downwardly from the first rail (FR) and the second supporting leg (SSL) extends downwardly from the second rail (SR) [as can be seen from Figures 1-2 below]. However, Leon does not explicitly disclose the legs being collapsible legs. Eidsmore, however, teaches an apparatus having collapsible legs [as can be seen from Figures 1-14 in Eidsmore].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs in Leon to include collapsible legs, as taught by Eidsmore, to enable improved storing of an apparatus when not in use. 



Figure 1:  Annotated Version of Figure 2 in Leon displaying elements for clarity. 


    PNG
    media_image1.png
    1365
    1046
    media_image1.png
    Greyscale







Figure 2:  Annotated Version of Figure 1 in Leon displaying elements for clarity.


    PNG
    media_image2.png
    960
    1404
    media_image2.png
    Greyscale


7. 	Regarding to claim 2, Leon modified by Eidsmore discloses the accessory as recited in claim 1, wherein the first and second supporting legs (FSL, SSL) are positioned on a portion of a body of the pickup truck [note that the apparatus disclosed by the combination of Leon and Eidsmore is capable of being used with a pickup truck having the recited structure in the recited manner].

8. 	Regarding to claim 3, Leon modified by Eidsmore discloses the accessory as recited in claim 2, wherein the portion of the body of the pickup truck is a bumper or a truck step [note that the apparatus disclosed by the combination of Leon and Eidsmore is capable of being used with a pickup truck having the recited structure in the recited manner].

9. 	Regarding to claim 5, Leon modified by Eidsmore discloses the accessory as recited in claim 1, wherein the plurality of rollers are spaced equally apart from one another along a length of the first and second rails (FR, SR) [as can be seen from Figure 1-2 in Leon and Figure 1 above].

10. 	Regarding to claim 6, Leon modified by Eidsmore discloses the accessory as recited in claim 1, wherein a leading edge of each of the first and second rollers (a first and second elongated roller 36, a first and second elongated roller 34) has a feed roller (first 36, first 36) [as can be seen from Figure 2 in Leon].

11.	Regarding to claim 7, Leon modified by Eidsmore discloses the accessory as recited in claim 1, wherein the pair of collapsible legs (20 in Leon) collapse in a scissor-like manner [as can be seen from Figure 1 in Leon and Figures 1-14 in Eidsmore].

12. 	Regarding to claim 8, Leon modified by Eidsmore discloses the accessory as recited in claim 1, wherein each pair of the pair of collapsible legs (20) is connected to a cross piece (C, Figure 2 above) of the set of cross pieces by a fastener [as can be seen from Figure 1 in Leon].

13. 	Regarding to claim 9, Leon modified by Eidsmore discloses the accessory as recited in claim 1,  having a plurality of rollers (34, 36).  However, the combination of Leon modified by Eidsmore does not explicitly disclose the rollers being manufactured from at least one of a silicone rubber, a plastic, a polypropylene, a polyethylene, a stainless steel, a rubber of a combination thereof. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rollers in the combination of Leon and Eidsmore to include a material such as a silicone rubber material, as a known technique used to enable material benefits such as being durable while preventing damage to a workpiece.  


14. 	Regarding to claim 11-12, Leon modified by Eidsmore discloses the accessory as recited in claim 1, having a first and second rail (FR, SR).  However the combination of Leon and Eidsmore does not explicitly disclose the first and second rails being manufactured from a diamond plate having a thickness from 1/16 of an inch to 1/8 of an inch. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails in the combination of Leon and Eidsmore to include a material such as a diamond plate with a desired thickness, as a known technique used to achieve desired material benefits,  such as being durable while having a desired appearance. 

15.	Regarding to Claim 19, Leon discloses a supporting table (rear platform 18, as can be seen from Figure 1 in Leon) capable of being used for a truck topper [as can be seen from Figure 1 in Leon], the table comprising: a first rail (rail supporting 36, as can be seen from Figure 2 in Leon as well as displayed above as FR in Figure 1 which is an annotated version of Figure 2 in Leon displaying elements for clarity) and a second rail (rail supporting 34, as can be seen from Figure 2 in Leon as well as displayed above as SR in Figure 1 which is an annotated version of Figure 2 in Leon displaying elements for clarity), wherein each of the first and second rails (FR, SR) comprise a plurality of rollers (a first and second elongated roller 36; a first and second elongated roller 34, as can be seen from Figure 2 in Leon and Figure 1 above); a pair of legs (pair of scissors 20, as can be seen from Figure 1 in Leon) connected to each of the first and second rails (FR, SR, as can be seen from Figure 1 in Leon); wherein each pair of legs comprises a set cross pieces (C, as can be seen from Figure 1 in Leon and Figure 2 above which is an annotated version of Figure 1 in Leon displaying elements for clarity);
a first supporting leg (SSL, as can be seen from Figure 2 above) connected to the first rail at a first end [Figure 3 above]; and a second supporting leg (FSL, Figure 2 above), connected to a first end of the second rail (SR) [as can be seen from Figures 1-2 above]; wherein each of the first and second supporting legs (SSL, FSL) is capable of being placed on a bumper of a pickup truck. 
However, Leon does not explicitly disclose the legs being collapsible legs. Eidsmore, however, teaches an apparatus having collapsible legs [as can be seen from Figures 1-14 in Eidsmore].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs in Leon to include collapsible legs, as taught by Eidsmore, to enable improved storing of an apparatus when not in use. 


16.	Claim(s) 13-15 and 17-18 is/are rejected, as best understood in view of the above 112 rejection, under 35 U.S.C. 103 as being unpatentable over Eidsmore (US 2021/0053780). 


17. 	Regarding to Claim 13, Eidsmore discloses a truck loading system capable of being used as a truck topper removal device [as can be seen from Figure 10 in Eidsmore] comprising: a pair of rails (120, 122, as can be seen from Figure 10 in Eidsmore) having a length equal to a length of a truck topper [note that the apparatus disclosed by Eidsmore is capable of being used with a truck topper workpiece in the recited manner], wherein each of the pair of rails (120, 122) is comprised of an opening (opening housing roller R, as can be seen from Figure 10 in Eidsmore as well as displayed below in Figure 3 which is an annotated version of Figure 10 in Eidsmore displaying elements for clarity) for holding a roller (R, as can be seen from Figure 10 in Eidsmore and Figure 3 below) movable in a clockwise or counterclockwise direction [Figure 10 in Eidsmore and Figure 1 below]; a supporting leg (150, as can be seen from Figure 10 in Eidsmore) connected to each of the pair of rails (120, 122) [as can be seen from Figure 10 in Eidsmore]; a plurality of cross pieces (fasteners connecting legs 140, 142) connecting each of the pair of rails (120, 122) to one another [Figure 10]; and a set of collapsible legs (140, 142, Figure 10) positioned on each of the pair of rails (120, 122), wherein the set of collapsible legs move in a scissor action [as can be seen from Figure 1-14 in Eidsmore]. However, Eidsmore does not explicitly disclose the opening being a plurality of opening for holding a plurality of rollers.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclose by Eidsmore to include a plurality of openings holding a plurality of rollers as a mere duplication of parts for improving loading operations yielding predictable results [also note “a plurality of rollers” is interpreted as not being positively recited]. 





Figure 3: Annotated Version of Figure 10 in Eidsmore displaying elements for clarity. 


    PNG
    media_image3.png
    994
    1090
    media_image3.png
    Greyscale


18. 	Regarding to Claim 14, Eidsmore discloses the device as recited in claim 13 having a plurality of rollers (R).  Eidsmore does not explicitly disclose the plurality of rollers being  spaced equally apart along a surface of the pair of rails. However, it would have been obvious to one of ordinary skill in the art to include 
 a plurality of rollers equally spaced, as a mere duplication of parts for improving loading operations in a uniform manner yielding predictable results [also note “the plurality of rollers” are interpreted as being not positively recited]. 


19.	Regarding to claim 15, Eidsmore discloses the device as recited in claim 13, having a first and second rail (120, 122).  However Eidsmore does not explicitly disclose the first and second rails being manufactured from a diamond plate having a thickness from 1/16 of an inch to 1/8 of an inch. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails in Eidsmore to include a material such as a diamond plate with a desired thickness, as a known technique used to achieve desired material benefits,  such as being durable while having a desired appearance. 

20.	Regarding to claim 17, Eidsmore discloses the device as recited in claim 13, wherein each of the pair of rails (120, 122) are comprised of a feed roller (R, as can be seen from Figure 3 above) at a front end of the pair of rails (120, 122) [as can be seen from Figure 10 in Eidsmore as well as Figure 3 above].


21. 	Regarding to claim 18, Eidsmore discloses the device as recited in claim 13,  having a plurality of rollers (R, Figure 3 above).  However, Eidsmore does not explicitly disclose the rollers being manufactured from at least one of a silicone rubber, a plastic, a polypropylene, a polyethylene, a stainless steel, a rubber of a combination thereof. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rollers in Eidsmore to include a material such as a silicone rubber or stainless steel, as a known technique used to enable material benefits such as being durable.  

Allowable Subject Matter
22.	Claims  4, 10, 16, and 20, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726